Per Curiam : The writ of error in this case must be dismissed. It is sued out to the probate court of Cook county, the error assigned being in the division by the probate court of the “widow’s award” between herself and her minor children. Section 11 of the Probate Court act, Laws 1877, p. 81, provides that “appeals may be taken from the final orders, judgments and decrees of the probate courts to the circuit courts of their respective counties, in all matters except in proceedings on the application of executors, administrators and guardians for the sale of real estate, ” etc. It has been frequently decided that a writ of error will not lie from this court in cases where an appeal from the judgment is allowed to the circuit court. Hobson v. Paine, 40 Ill. 25; Holden v. Herkimer, 53 id. 258; Haines v. People, 97 id. 161. Said section 11 gave an appeal in this case to the circuit court, and an appeal should have been taken to that court. Writ of error dismissed.